Per Curiam.
The only question in this case relates to the service of process. The summons was served on the 21st day of September, 1855, and the term of the Court to which it was returnable commenced on the first of October following. This, excluding the day of service and includ*181ing the day on which the term commenced, was sufficient in point of time. See Womack v. McAhren (1), and Blair et al. v. Davis (2), at the present term.
J. Gavin and J. R. Coverdill, for the appellants.
O. Hord, for the appellee.
The judgment is affirmed, with 7 per cent, damages and costs.

 Ante, 6.


 Post. See, also, Martin et al. v. Howell et al., 8 Ind. R. 501; Dugdale v. Ryan, id. 529.